Title: From George Washington to Lord Dunmore, 12 September 1773
From: Washington, George
To: Dunmore, John Murray, fourth earl of



My Lord,
Mount Vernon Septr 12th 1773.

By the time this Letter can reach Williamsburg, I hope I may be permitted to congratulate your Lordship on your safe return to the City, from a Tour through a Country, if not well Improv’d, at least bless’d with many natural advantages. I was exceedingly sorry, and disappointed in not having the honour of your Lordships Company in your way out, especially as it was my Intention to have waited on you part of the way, and done every thing in

my power to have render’d the remaining part convenient and agreeable; as also, to have lent every assistance I could towards facilitating any Schemes your Lordship might have of procuring Lands to the Westward of us, for yourself—In truth My Lord, my Inclinations followd you closely in this Excursion (which I expected you would have extended a little further to the Westward than Fort Pitt) and had your Lordship done me the honour to call here, I cannot now say, how far I should have been tempted to accompany you. ’Till I heard of your Lordships intended Rout through Augusta, I flatter’d myself with the hope of your visiting the Banks of Potomack on your Return.
I have lately heard my Lord, that Captn Bullet has begun to Survey Lands below the Western boundary talk’d of for the New Colony on the Ohio; and that your Lordship hath signified your Intention of Granting Patents for those Lands, to the Officers & Soldiers claiming under his Majestys Proclamation of Octr. 1763. If the latter part of this Information be true (the former I know is) I presume it must be in consequence of some late advices (probably of the Order of Council, at St James’s, on the 7th of April last) as your Lordship did not seem, when I had the honr of speaking to you last, on this Subject, to think yourself at liberty to Grant Lands upon the Western Waters further than to carry into Execution Govr Dinwiddies Proclamation of 1754. I say, if it be true, that Your Lordship will now Grant Patents for these Lands, I shall receive the advice of it as a particular favr; because nothing but the apprehension of your not doing it, Induced me to apply to your Lordship for a Certificate of my Services, & Right; that in case Mr Wood, who intended to view the Lands of West Florida should like the Soil, Climate, &ca he might locate my quantity in that Government; and having done this, I think it my duty to mention it, least your Lordship might think it a Bar to my Right of Surveying here, notwithstanding I have but little expectation of success from Mr Woods Trip (admitting he gets safe to Florida) as I have confined him to Lands upon such a part of the Mississipi, as I am now satisfied from the last Accts from that Country, are not to be had; being entirely engross’d by the Emigrants which have lately gone there to Settle: If then I am to wait the result of Mr Woods Expedition, I shall, in case of his failure more than probably be thrown out in both places, as, no sooner is it known that your Lordship will

give Patents for the Lands on Ohio than the Officers of Pensylvania, (who I am told have already Surveyed 300,000 acres for themselves) Maryland, Carolina &ca &ca will repair here in Shoals; whilst I, hung in Suspence between two chances, shall, more than probably, fall through in both; which I take the liberty of suggesting to your Lordships Consideration, at the sametime that in point of Candour, I thought myself obliged to mention my Commission to Mr Wood; from whom, as I have before observd, I have little expectation, as my Instruction’s to him were guarded with many Provis⟨os⟩.
If your Lordship’s attention to business of greater Consequence will afford leizure to honour me with a Line or two by the Post, on ⟨the⟩ Subject of this Letter, it will be doing me a very acceptable favour. I am with the greatest respect Yr Lordships Most Obedt and Most Hble Servt

Go: Washington


P.S. Since finishing this Letter Govr Eden has given me the pleasure of hearing that your Lordship is returnd to Williamsburg in good health.

